Citation Nr: 0827730	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-32 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment reimbursement for unauthorized 
hospitalization from October 21, 2005 to November 30, 2005 at 
St. Anthony's Hospital.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the Bay 
Pines VA Medical Center in Bay Pines, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim. 

The veteran is seeking reimbursement  for an unauthorized 
hospitalization from October 21, 2005 to November 30, 2005.  
Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance. See 38 C.F.R. § 
17.54 (2007).

The Board notes that the file does not contain proof of 
service.  Service must be corroborated.  Furthermore, the 
Board notes that there is no copy of the rating decision 
granting service connection.  Proof of service and a copy of 
the rating decision must be obtained.

The Board finds that additional development is needed in 
order to properly decide the veteran's claim.  38 U.S.C.A. § 
1728(a) and 38 C.F.R. § 17.120 (quoted below), the VA may 
reimburse veterans for unauthorized medical expenses incurred 
in non-VA facilities where:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service- connected disability; (2) For 
nonservice- connected disabilities associated with and held 
to be aggravating an adjudicated service- connected 
disability; (3) For any disability of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability (does not apply outside of the 
States, Territories, and possessions of the United States, 
the District of Columbia, and the Commonwealth of Puerto 
Rico); (4) For any illness, injury or dental condition in the 
case of a veteran who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is medically 
determined to be in need of hospital care or medical services 
for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The veteran was hospitalized from October 21, 2005 to 
November 30, 2005 at St. Anthony's Hospital in St. 
Petersburg, Florida.  While treatment records for the 
hospitalization have been associated with the claim file, it 
is unclear form the record if there was an emergency on 
admission and when the veteran became stable for transfer to 
another institution.  This information must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain acceptable 
proof of service and associate it with 
the claim file.

2.  The AOJ should obtain a copy of the 
Rating Decision granting service 
connection for psychosis and associate 
it with the claim file.

3.  The AOJ should request that St. 
Anthony's Hospital in St. Petersburg, 
Florida, provide:

        a.  All contacts between them and 
any VA facilities regarding the 
transfer of the veteran to a VA 
facility.  Details of the 
communications must be provided to 
include phone logs.

		b.  A statement explaining whether 
there was an emergency at the time of 
the hospitalization such that delay 
would have been hazardous to life and 
health.

		c.  A statement explaining at 
which point, during the course of the 
hospitalization from October 21, 2005 
to November 30, 2005, did the veteran 
become stable enough for potential 
transfer to another institution.

4.  In light of the possible impact of 
hurricanes (hurricane relief or a 
hurricane approaching), the AOJ should 
provide a statement for the record that 
the VA facility in issue was up, 
running and accepting patients, to 
include emergency admissions, during 
the period from October 2005 to 
November 2005.  (See letter dated May 
15, 2006 from DKR.)  If during such 
time frame the hospital was either 
closed, not accepting patients or 
accepting emergency admissions, such 
fact must be noted.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




